Citation Nr: 0336828	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1972 to August 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been received to reopen a claim for service connection for 
residuals of a right ankle injury, the Board has also 
determined that further development is required with respect 
the claim.  This will be addressed more fully in the remand 
portion of this decision.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a right 
ankle injury was denied by a January 1994 rating decision 
which was not appealed.

2.  The evidence received since the rating decision of 
January 1994 pertinent to the claim for service connection 
for residuals of a right ankle injury was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

3.  Bilateral hearing loss is related to active service.

4.  Tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The rating decision of January 1994, which denied a claim 
for service connection for residuals of a right ankle injury, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2003); 38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has been received since the 
rating decision of January 1994, and the claim for service 
connection for a right ankle injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2003).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects the receipt of additional pertinent evidence 
since the previous final denial of a claim for service 
connection for residuals of a right ankle injury, and there 
are additional records and pertinent medical opinion that 
permits the Board to properly assess the claims for service 
connection for tinnitus and bilateral hearing loss.  In 
addition, the veteran has been notified of the VCAA 
guidelines and other applicable law and regulations in the 
November 2002 statement of the case, and there is no 
indication that there are any outstanding pertinent records 
that have not already been obtained or addressed in documents 
contained within the claims file.  Moreover, in a letter 
dated in June 2002, the veteran was advised of the evidence 
needed to substantiate his claims for service connection, and 
the relative obligations of the veteran and the Department of 
Veterans Affairs (VA) to provide that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Although the notice 
may have mislead the veteran into believing that he had less 
than one year provide additional evidence, since more than 
one year has elapsed since the notice was sent, the Board 
finds that it is permitted to consider the claims based on 
the evidence of record.  In fact, the Veterans Benefits Act 
of 2003 contains a provision that clarifies that VA may make 
a decision on a claim before the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § __, 117 Stat. 2651, __ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § __).  

The Board would further note that although the regional 
office (RO) did not adjudicate this issue on a new and 
material basis pursuant to the new version of 38 C.F.R. 
§ 3.156 (38 C.F.R. § 3.156 was revised, effective August 29, 
2001, and the instant claim was filed in March 2002), since 
the Board has determined that new and material evidence has 
been received to reopen the claim, the Board's consideration 
of this matter without initial consideration of the revised 
version of 38 C.F.R. § 3.156 (2003) by the RO and the veteran 
cannot be considered prejudicial to the veteran.  Bernard v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Finally, the Board 
notes that its determination that evidence received since the 
previous final denial is sufficient to reopen the claim for 
service connection for residuals of a right ankle injury and 
that the evidence supports the grant of the claims for 
service connection for tinnitus and bilateral hearing loss 
negates any possible prejudice to the veteran based on any 
asserted failure to notify or develop these claims under the 
VCAA.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Residuals of a 
Right Ankle Injury

The record reflects that a January 1994 rating decision 
denied service connection for residuals of a right ankle 
injury.  The record does not reflect that the veteran filed a 
timely notice of disagreement with this rating decision.  
Accordingly, it became final under 38 U.S.C. § 4005(c) 
(1988), when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for residuals of right ankle injury may only be 
reopened if new and material evidence is received.  In this 
instance, since the January 1994 rating decision denied the 
claim for service connection for residuals of right ankle 
injury on the basis that service medical records revealed 
evidence of a temporary condition without chronic residual 
disability, the Board finds that new and material evidence 
would consist of current evidence of chronic residual 
disability and/or evidence linking such disability to the 
veteran's in-service injury.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

The Board also finds its determination to be consistent with 
the recently revised version of 38 C.F.R. § 3.156, since the 
new provision defines "material" as evidence of an 
unestablished fact necessary to substantiate the claim, and 
the existence of a current chronic right ankle disability 
would clearly establish a fact necessary to substantiate the 
veteran's claim.  In this regard, the evidence received since 
the previous final denial includes VA and private clinical 
records over the period of June 1996 to August 2003 that 
reflect multiple diagnoses of right ankle disability, 
including a September 2001 hospital discharge summary 
diagnosis of chronic ankle pain from arthritis from old ankle 
fractures, 27 years ago, September 2001 to January 2002 
diagnoses that included old right ankle fracture, right ankle 
arthralgia/deformity in January 2002, degenerative change of 
the right ankle from prior trauma in May 2002, and a June 
2002 diagnosis of osteoarthritis of the right ankle.  
Consequently, as to the veteran's claim for service 
connection for residuals of a right ankle injury, the Board 
finds that the additional evidence was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board concludes that the claim for 
service connection for residuals of right ankle injury is 
reopened.

Now that the claim is reopened, the notice and development 
provisions of the VCAA and regulations promulgated thereto 
are fully applicable without limitation.  Further action 
necessitated by the VCAA will be addressed in the remand 
portion of this decision.








II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Enlistment examination in June 1972 did not reveal any 
audiometric results.  Within a week of this examination, the 
veteran was issued a set of medium single flange earplugs.  

In December 1972, in-service audiometric examination revealed 
hearing thresholds of 5, 5, 10, 10, 65, and 60 decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on 
the right, and hearing thresholds of 5, 10, 15, 30, 75, and 
75 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
on the left.  A notation below these results indicates that 
the veteran was to be equipped with double protection and to 
return in three months.

Periodic audiometric examination in October 1973 revealed 
hearing thresholds of 5, 5, 5, 15, 45, and 35 decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on 
the right, and hearing thresholds of 5, 10, 20, 55, 80, and 
70 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
on the left.  A notation below these results indicates that 
the veteran was to be placed on hearing conservation programs 
(HCP) at his next duty station.

Periodic audiometric examination in November 1973 revealed 
hearing thresholds of 5, 5, 5, 15, 5, and 5 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right, and hearing thresholds of 5, 5, 15, 45, 60, and 65 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, on 
the left.  

Two weeks later, the veteran complained of a left earache 
over the previous three days.  In March 1974, a service 
medical records entry reflects that the veteran complained of 
a left earache over the previous day, and that it appeared 
that the veteran had a slight infection in the left ear.  

At the veteran's separation examination in August 1974, 
audiometric examination revealed hearing thresholds of 10, 5, 
15, 25, 35, and 20 decibels at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively, on the right, and hearing 
thresholds of 15, 5, 5, 10, 15, and 15 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, on the left.  

Private treatment records for the period of August 1999 to 
January 2002 reflect that in August 1999, the veteran 
reported sudden hearing loss one to two years earlier related 
to excessive intake of alcohol.  It was also noted that the 
veteran had a history of oilfield and military noise 
exposure.  Examination revealed sensorineural hearing loss 
bilaterally with mild loss on the right at 250-500 Hertz 
dropping abruptly to profound high frequency loss, and left 
severe high frequency loss.  In September 1999, the veteran 
reported for a new hearing aid.  In November 2001, it was 
noted that the veteran had lost his hearing aid, and that his 
hearing loss was essentially unchanged from previous 
examination.  In January 2002, the veteran was issued a new 
hearing aid on the right.

VA outpatient records for the period of January to May 2002, 
reflect that in February 2002, the veteran complained of 
symptoms of bilateral hearing loss, the right greater than 
the left, over several years.  The veteran further reported a 
recent decrease in his hearing sensitivity following a major 
fluctuation in blood sugar levels with the use of alcohol 
three years earlier.  He also had constant and mid-pitched 
tinnitus bilaterally.  He further noted extensive history of 
occupational noise exposure. 

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
65
90
90
95
LEFT
10
15
35
85
90

Word recognition evaluation revealed recognition ability of 
48 percent in the right ear and of 64 in the left ear.  The 
examiner summarized that the veteran had mild to moderate 
hearing loss through 1000 Hertz on the right, followed by 
profound hearing loss at higher frequencies, and normal to 
mild hearing loss through 2000 Hertz on the left, with 
profound hearing loss at higher frequencies.

It was further noted that the veteran's word recognition 
ability was poor bilaterally, and that he was requesting 
binaural amplification.  Apparently, he had been using a full 
shell Siemens hearing aid issued to him by an Indian 
Hospital.  

VA records from May 2002 reflect that the veteran was fitted 
binaurally with Micro-tech full-shell in-the-ear (ITE) 
hearing aids and that two weeks later, he returned for 
further instructions regarding their use.

In a statement dated in January 2003, a coworker of the 
veteran noted that he had worked with the veteran 
intermittently since 1982, and that over the previous three 
to four years, he had become concerned over the veteran's 
inability to hear in the event that it was necessary to warn 
him about a dangerous condition.  A second January 2003 
statement reflects another coworker's opinion that the 
veteran's hearing had deteriorated over the last few years.

In a private medical statement from January 2003, a private 
audiologist noted that the veteran's bilateral hearing was 
essentially unchanged from his November 2001 audiological 
examination, with the right within normal limits from 250-500 
Hertz, dropping abruptly to profound loss at 1500-8000 Hertz, 
and the left within normal limits from 250-1000 Hertz, and 
dropping abruptly to profound high frequency loss between 
3000 and 8000 Hertz.  The examiner went on to state that the 
veteran had a history of military noise exposure, noting the 
veteran related that he was consistently exposed to jet 
aircraft noise without the benefit of ear protection during 
his tour of duty with the Marine Corps.  The examiner further 
opined that the veteran's hearing loss was consistent with a 
history of excessive noise exposure.

A January 2003 private audiology report reflects diagnoses of 
bilateral hearing loss and tinnitus, and further notes that 
the veteran was counseled regarding tinnitus, hearing loss, 
noise protection, and amplification.


Analysis

The Board has considered the evidence relevant to these 
claims, and notes that some hearing loss was demonstrated 
during service bilaterally at 3000 and 4000 Hertz, and that 
at the time of the most recent VA audiological examination in 
February 2002, the results revealed a current hearing loss 
disability under the criteria contemplated by 38 C.F.R. 
§ 3.385.  A January 2003 private audiologist has also 
provided a diagnosis of profound hearing loss on the right at 
1500-8000 Hertz, and profound high frequency loss on the left 
between 3000 and 8000 Hertz.  The Board also notes that the 
January 2003 private audiologist noted that the veteran had a 
history of military noise exposure and opined that the 
veteran's bilateral high frequency hearing loss was 
consistent with a history of excessive noise exposure.  Thus, 
the Board finds that recent audiological results clearly 
reveal that the veteran meets the requirements of a bilateral 
hearing loss disability which has been linked by a qualified 
examiner to exposure to noise during service.

The Board further notes that the veteran's in-service 
exposure to noise is also evidenced by various notations in 
service medical records (the issuance of ear plugs shortly 
after enlistment, the need for double protection in December 
1972, and a subsequent notation that the veteran was to be 
placed on HCP at his next duty station), and while there is 
evidence that the veteran had a history of post-service 
occupational noise exposure, there is no medical opinion 
evidence that contradicts the January 2003 opinion of the 
private audiologist.

Therefore, because the service medical records demonstrate 
elevated threshold levels at 3000 and 4000 Hertz, the records 
document some exposure to excessive noise during service, and 
a hearing loss by VA standards has been documented 
bilaterally and found to be consistent with noise exposure 
during service, with the resolution of doubt in favor of the 
veteran, it is the judgment of the Board that the veteran's 
current bilateral hearing loss is of service origin.  
Accordingly, service connection for the veteran's bilateral 
hearing loss is warranted.

With respect to the issue of entitlement to service 
connection for tinnitus, while the January 2003 private 
audiologist did not specifically indicate that the veteran's 
tinnitus was also consistent with his military noise 
exposure, given the facts of this case, the Board cannot 
dissociate the damage that resulted from the noise exposure 
in service that caused bilateral hearing loss from the 
tinnitus that has been recently diagnosed by the January 2003 
private audiologist.  

Accordingly, again giving the veteran the benefit of the 
doubt and given the subjective nature of this disability, the 
Board finds that service connection for tinnitus is also 
warranted.  





ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a right ankle injury is 
reopened.

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is granted.


REMAND

Having reopened the claim for service connection for 
residuals of a right ankle injury the Board notes that there 
is current evidence of right ankle arthritis and a September 
2001 hospital discharge summary diagnosis of chronic ankle 
pain from arthritis from old ankle fractures, 27 years ago.  
Therefore, the Board finds that this issue should be remanded 
so that the veteran can be afforded a comprehensive VA 
orthopedic examination to ascertain whether it is as likely 
as not that any current right ankle disability is related to 
service, or in the case of arthritis, to a period of one year 
after service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the etiology of any current 
residual of a right ankle injury.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the completion of 
the examination report.  All relevant 
studies should be conducted and all 
findings must be reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current right ankle disorder is 
related to active service, or in the case 
of arthritis, to a period of one year 
after service. 

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



